Citation Nr: 0013497	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  94-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left knee 
disability, secondary to service-connected low back 
disability.

3.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
February 1977.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  The case is now 
before the Board for final appellate consideration.

The Board notes that in correspondence dated in May 1999, the 
veteran appears to raise several additional service 
connection claims.  As these claims have not been developed 
for appellate review, they are referred to the RO for proper 
development.

The Board notes that in March 2000 and May 2000, it received 
additional correspondence from the veteran and his wife.  
This correspondence was received more than 90 days after 
September 21, 1999, the date of RO correspondence to the 
veteran notifying him that his appeal was being certified to 
the Board for disposition.  The Board is precluded from 
accepting the veteran's correspondence as evidence, as it was 
not timely filed and was not accompanied by a motion 
contending good cause for the delay.  VA regulations provide 
that any additional evidence must be received within 90 days 
following the mailing of notice to the veteran that his 
appeal has been certified to the Board for appellate review.  
The date of mailing of the VA's letter of notification will 
be presumed to be the same as the date of the letter for 
purposes of determining whether the request was timely made.  
Untimely submitted evidence will be accepted only if good 
cause for delay is shown.  38 C.F.R. § 20.1304(a) and (b) 
(1999).

Moreover, the Board finds that the additional correspondence 
is not pertinent to the claims presently before the Board, as 
contemplated by 38 C.F.R. § 20.1304.  The correspondence 
presents contentions that apparently relate to a claim for 
pension.  Since the correspondence does not focus on present 
claims for service connection and an increased evaluation, a 
remand to the RO for review of it is not necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  PTSD was incurred during active duty.

3.  The veteran's claim for service connection for left knee 
disability, secondary to service-connected low back 
disability, is not plausible.  

4.  The veteran's low back disability has not been shown to 
be manifest by sciatic neuropathy, demonstrable muscle spasm, 
or other pronounced neurological findings with little 
intermittent relief.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is granted.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1999).

2.  The veteran's claim for service connection for left knee 
disability, secondary to service-connected low back 
disability, is not well-grounded.  38 U.S.C.A. § 5107(b) 
(West 1991).

3.  The schedular criteria for an evaluation in excess of 40 
percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for PTSD.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the claimed stressor is related to 
combat, and the evidence establishes that the veteran engaged 
in combat with the enemy, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

The Board notes that a case from the United States Court of 
Appeals for Veterans Claims (Court), Cohen v. Brown, 10 Vet. 
App. 128 (1997) alters the analysis in connection with claims 
for service connection for PTSD.  Significantly, the Court 
points out that the VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Turning to the issue of whether the veteran incurred a 
verifiable stressor while on active duty, his service medical 
records indicate that he sustained a traumatic injury in May 
1976 when he was thrown from the back of a military truck, 
requiring hospitalization for four days.  The final diagnosis 
was spondylolysis, L5, bilateral, EPTS.  A December 1976 
Medical Board Report established a diagnosis of subjective 
low back pain and spondylolysis.  

Next, the Board must turn to the issue of whether the veteran 
has a current diagnosis of PTSD, related to the verified 
stressor.  Comparing the veteran's post-service medical 
records as to current diagnoses of PTSD, the Board finds that 
the evidence for and against the veteran's claim is at least 
in equipoise.  Giving the veteran the benefit of the doubt, 
the Board finds that entitlement to service connection is 
warranted.

According to the report of a May 1992 VA PTSD examination, 
the veteran had recurrent intrusive thoughts centered around 
falling out of a vehicle traveling at 50 miles per hour while 
on active duty.  He also reported frequently awakening in the 
night just having been thrown out of a truck.  He claimed 
trouble riding in cars and other motor vehicles, and said 
that he avoided thoughts of the associated trauma.  The 
examiner concluded that the veteran had significant symptoms 
of mental difficulty, and appeared to have a diagnosis of 
depression, in addition to PTSD.  

The Board finds that this diagnosis of PTSD is competent and 
credible.  The diagnosis is based on an examination, and is 
related to a verified in-service stressor, the veteran's in-
service accident.  Under the subjective standard criteria set 
forth in DSM-IV, the veteran's truck accident may be 
considered by a competent examiner as a stressor for VA 
purposes.   

In concluding that the veteran has a confirmed diagnosis of 
PTSD related to a verified in-service stressor, the Board 
recognizes that some psychiatric examination reports fail to 
diagnose PTSD.  For example, a May 1994 VA PTSD examination 
by two VA medical doctors resulted in an Axis I diagnosis of 
alcohol addiction.  The report provides that a review of the 
veteran's chart revealed that his previous description of the 
truck accident was not in accordance with the military 
records.  During the examination, the veteran did not refer 
to intrusive thoughts regarding the truck incident.  The 
report of a May 1994 VA special psychological examination 
provides that the veteran was administered various tests.  
The result was an Axis I diagnosis of alcohol abuse and 
marijuana dependence, and malingering mental illness.  The 
report of a May 1994 VA special psychiatric evaluation 
provides a diagnosis of alcohol dependency; cannabis 
(marijuana) abuse; and schizophrenia, residual type in 
remission.  

A July 1995 VA mental disorders examination resulted in an 
Axis I diagnosis of bipolar disorder, not otherwise 
specified; history of polysubstance abuse disorder since 1970 
(alcohol and marijuana); and history of schizophrenia, not 
otherwise specified, and using Haldol in 1978.  

A December 1996 VA PTSD examination resulted in an Axis I 
diagnosis of probably generalized anxiety disorder with some 
obsessive compulsive features.  The report does not indicate 
specific complaints, findings, or symptoms related to PTSD, 
other than noting that the veteran answered "yes" to all 
questions regarding the DSM criteria for PTSD.  The examiner 
provided a strong belief that the veteran had been 
exaggerating his symptoms or malingering.  The examiner 
stated the belief that the veteran did not meet the criteria 
for PTSD, especially when there was no significant traumatic 
episode in a combat zone while in the service.  The examiner 
noted that the only incidents the veteran spoke of was fear 
of being under terrorist attack and being thrown from a 
truck.  Records from the claims file were noted to not 
indicate a diagnosis of PTSD or meeting the criteria for 
PTSD.  

The Board finds that these 1994 and 1996 VA reports are not 
as probative as the May 1992 VA report.  The diagnoses 
contained in these reports do not concede that the veteran 
experienced a confirmed stressor, even though such stressor 
is verified by his service medical records.  In this regard, 
the Board points out that according to DSM-IV, the 
sufficiency of a stressor is judged by a subjective, not 
objective standard.  Cohen, 10 Vet. App. at 153.  
Accordingly, the 1994 and 1996 conclusions that the veteran's 
in-service accident is an insufficient stressor for the 
diagnosis of PTSD are predicated on an incorrect standard. 

Although the July 1995 VA report does not utilize an 
objective standard for stressors, nevertheless it fails to 
negate the credibility and competence of the May 1992 report 
diagnosing PTSD.  It is no more credible or probative than 
the May 1992 diagnosis of PTSD.  Comparing the May 1992 and 
July 1995 examinations, the Board concludes that they are in 
equipoise and that the benefit of the doubt must be resolved 
in the veteran's favor.  

II.  Entitlement to service connection for left knee, 
secondary to service-connected low back disability.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, a claimant with active service may be granted 
service connection for disease or disability on an indirect 
basis, when the evidence reflects that the disease or 
disability is proximately due to or the result of a service-
connected disability or injury.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Veterans Appeals held that when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for left knee 
disability, secondary to service-connected low back 
disability.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
service connection for left knee disability, including 
claimed as secondary to service-connected low back 
disability, to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of current left knee 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of incurrence or 
aggravation of a disease or injury in service, or due to 
service-connected disability, as shown through lay or medical 
evidence.  Layno v. Brown 6 Vet. App. 465, 469 (1994).  
Finally, there must be evidence of a nexus between the injury 
or disease due to service or service-connected disability, 
and the current left knee disability, as shown through 
medical evidence.  Latham v. Brown, 7 Vet. App. 359, 365 
(1995).

The Board has carefully reviewed the evidence in the claims 
file, and has found no evidence showing that the veteran 
incurred or aggravated a left knee disability in service.  
The veteran's service medical records, including his December 
1976 report of separation medical examination, are negative 
for complaints, findings, symptoms, or diagnoses pertinent to 
the left knee.  

Moreover, the veteran's post-service medical records fail to 
provide any competent evidence showing a nexus or link 
between the veteran's military service and a current left 
knee disability.  Further, there is no medical evidence in 
the claims file that the veteran's service-connected low back 
disability caused a left knee disability, or resulted in 
additional disability of the left knee.  Ideally, such 
opinions would be based on a review of the record.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The report of a December 1996 VA orthopedic examination 
indicates that the veteran said he might have hurt his left 
knee in 1976, and claimed to have had leg pain since that 
time that was gradually increasing.  Physical examination 
resulted in a diagnosis of residual injury, left knee, with 
chondromalacia patella.  The examiner concluded that the 
veteran's left knee condition was a separate problem and not 
related to his back.

The Board acknowledges the veteran's contentions that his 
current left knee disability is the result of his service-
connected low back disability.  However, while the veteran is 
competent to describe his observations, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  
Espiritu, 2 Vet. App. at 492.  

Because of the lack of competent medical evidence showing 
that the veteran incurred or aggravated a left knee 
disability in service, or showing that the veteran's service-
connected low back disability caused or aggravated his left 
knee disability, his claim is not well-grounded and is thus 
denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

III.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 40 percent disabling.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In this regard, an October 1994 disability determination by 
the Social Security Administration (SSA) has been obtained, 
along with corresponding medical records.  The determination 
provides that the veteran was been found disabled as of May 
1, 1994.  The primary diagnosis was disorders of back, 
discogenic and degenerative.  The secondary diagnosis was 
osteoarthritis and allied disorders.  The determination does 
not specify whether the back disorders are associated with 
the veteran's cervical or lumbar spine.  Medical records 
associated with the SSA determination address conditions of 
the veteran's cervical spine and left shoulder as well as his 
low back. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the rating schedule, a 40 percent rating is warranted 
for severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293.  

The Board notes that arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 5010 (1999).  Degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  However, a maximum schedular 
evaluation of 40 percent is warranted for severe limitation 
of motion of the lumbar spine.  Diagnostic Code 5292.  
Accordingly, the veteran's disability of the lumbar spine, if 
evaluated solely on limitation of motion, cannot warrant an 
increased evaluation.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. 589.  Historically, in July 1977 the 
veteran was granted service connection for status post injury 
of the low back with bilateral sciatic irritation.  The 
assigned evaluation was 20 percent, effective February 1977.  
A June 1983 rating decision decreased the assigned evaluation 
to 10 percent, effective September 1983.  

In March 1992, the veteran submitted a VA Form 21-526, 
seeking in part an increased evaluation for low back 
disability.  The December 1992 rating decision on appeal 
assigned an evaluation of 20 percent, effective November 15, 
1991, a date of VA outpatient treatment.  

A June 1993 rating decision assigned the veteran a temporary 
100 percent evaluation under 38 C.F.R. § 4.29 for the period 
from December 22, 1992 to January 31, 1993, with a 20 percent 
evaluation restored thereafter.  

A March 1997 rating decision increased the assigned 
evaluation for the veteran's low back disability to 40 
percent.  This increase was effective November 15, 1991.  
That rating action also noted the evidence had been 
insufficient to evaluate the disability at issue from 
February 1, 1985 to November 14, 1991.

Turning to the evidence of record, the Board notes that 
reports of outpatient treatment dated in November 1991, 
indicate that the veteran complained of chronic back pain, 
with occasional radiation to the right leg, without numbness, 
worse with weather changes.  The pertinent impressions were 
chronic low back pain, degenerative joint disease of the low 
back. 

The report of a May 1992 VA spine examination provides that 
the veteran had chronic low back pain with radiation of a 
needle sensation going down the backs of both legs.  He said 
that the pain and the sensations were brought on by standing 
for more than three minutes or walking more than three 
blocks.  He said that he had significant pain with steps and 
bending, and had pain if he sneezed hard.  He reported 
significant pain with any bending or lifting maneuver greater 
than ten pounds.  He was wearing a lace corset that he 
claimed to have worn for five years.  

On physical examination, there was left side lumbar 
paraspinal tenderness to palpation, with no postural 
abnormality, fixed deformity, or spasm.  Range of motion with 
the brace was forward flexion to 30 degrees with pain, 
backward extension to 20 degrees, left lateral flexion to 25 
degrees, right lateral flexion to 25 degrees with pain 
reported, and bilateral rotation to 30 degrees with pain 
reported.  Range of motion without the brace was forward 
flexion to 30 degrees with pain, backward extension to 30 
degrees, left lateral flexion to 35 degrees, right lateral 
flexion to 40 degrees with pain, and bilateral rotation to 30 
degrees with pain.  Neurological assessment revealed left 
ankle dorsiflexion strength of 4/5, and otherwise, motor 
examination of the bilateral lower extremities was 5/5 
throughout.  Deep tendon reflexes were 2/4 and symmetrical in 
the bilateral lower extremities.  The diagnosis was 
mechanical low back pain.  

An October 1993 private medical report provides that the 
veteran was seen at the St. John Emergency Center in December 
1992 for an acute exacerbation of low back strain.  VA 
hospital records show that the veteran as hospitalized during 
part of December 1992 and January 1993.  Progress notes 
provide a number of impressions, such as acute exacerbation 
of chronic back pain; most likely acute lumbar sprain and 
back muscle spasm; exacerbation of chronic low back pain 
without objective evidence of spinal cord or root disease on 
examination, MRI within normal limits; and acute severe low 
back pain superimposed on chronic low back pain, no clear 
explanation, no evidence of myelopathy or radiculopathy.  

According to the report of a February 1993 VA spine 
examination, the veteran complained of increasing back pain, 
soreness and tenderness, with occasional bilateral leg 
paresthesia pain.  The veteran reported using a brace all the 
time when he was up, and it was noted that he was using a 
cane that day.  On physical examination, no deformity of the 
veteran's spine was noted.  There was lumbosacral tenderness 
and soreness, and pain with motion.  Forward flexion was to 
60 degrees, and extension, bending and rotation were 
bilaterally to 20 degrees.  There was some generalized 
decreased sensation in both legs.  The diagnosis was 
lumbosacral strain.  

A May 1993 private neurological examination was normal with 
the exception of some non-specific sensory findings.

During a November 1993 personal hearing, the veteran 
testified that he had last worked in 1991 or 1992.  He had 
temporarily taken time off from work due to his back pain, 
and meanwhile the government shut down the company.  He 
described his back pain and tenderness as constant.  He said 
that his back disability precluded him from physical activity 
and as a result he had gained 70 pounds.  He reported 
shooting pain and numbness in the legs.  He said that he had 
been prescribed a back brace from VA.  

On an April 1994 VA examination of the spine, the veteran had 
continued complaints of constant radiating low back pain.  
Physical examination revealed flattening of the lordosis, and 
spasm of the paravertebral muscles of the lumbosacral spine.  
There was tenderness palpated at the L4 - L5 level.  There 
was no postural abnormality or fixed deformity.  Range of 
motion of the lumbar spine was forward flexion of 30 degrees, 
backward extension of 20 degrees, left and right lateral 
flexion of 30 degrees, and rotation of 20 degrees, 
bilaterally.  There was pain on forward flexion.  Tenderness 
was elicited in the sciatic notch between the greater 
trochanter and the greater tuberosity, more on the left side.

An October 1994 report of a private disability examination 
shows that the veteran complained of constant, sharp, 
annoying, throbbing pain in the low back that was at all 
times a 9 out of 10.  The veteran's functional history 
provided that he could sit two to three hours at a time, 
stand thirty minutes at a time, and walk twenty minutes at a 
time due to low back pain and leg fatigue or weakness.  He 
could climb one flight of stairs with pain in the low back 
and left knee.  The veteran was noted to have stopped working 
as a manager of a cleaning company in December 1993 due to 
his back problem.  Range of motion was flexion to 25 degrees, 
extension to 10 degrees, right lateral flexion to 20 degrees 
and left lateral flexion to 15 degrees.  The movements were 
accompanied by low back pain, left greater than right. 

Physical examination resulted in a pertinent impression of 
chronic low back pain syndrome without clinical evidence 
characteristic of radiculopathy.  The examiner concluded that 
the veteran's mobility was moderately to severely affected by 
his chronic neck and low back pain.  

The report of a July 1995 VA spine examination provides that 
the veteran complained of chronic back pain, somewhat 
radiating into the left buttock and leg, with some left 
sciatica.  On physical examination, the veteran ambulated 
with a cane.  The veteran could forward flex to 60 degrees, 
and extend, bend and rotate to 20 degrees.  He really could 
not raise onto his toes and heels.  Straight leg rasing was 
negative.  The pertinent diagnosis was lumbosacral strain 
with left sciatica.  

According to the report of a December 1996 spine examination, 
the veteran reported that weather changes and heavy use 
bothered his back.  He reported progressive difficulties of 
the back, with increasing back and leg pain on the left side.  
He now ambulated with a cane, and wore a brace on the back.  
He reported that prolonged standing and siting were 
difficult, causing him to often change positions.  

On physical examination, the veteran had aching, tenderness, 
soreness and pain with motion.  He could forward flex to 45 
degrees, and extend, bend, and rotate to 20 degrees.  He had 
difficulty rising onto his toes and heels.  Neurologically, 
he appeared symmetric.  The diagnosis was residual injury, 
lumbar spine, with sciatica and degenerative arthritis.  

The report of a December 1996 VA examination for 
diseases/injuries of the spinal cord indicates that the 
veteran complained of left-sided back abnormal sensation and 
some sciatic-type radiating pain.  The report provides that 
the veteran was explosive in his language with the examining 
physician and his wife.  The veteran refused a physical 
examination and let it be known that he was probably more 
concerned with his psychiatric state and the condition of his 
teeth.  No further physical examination was attempted due to 
the veteran's emotional state.  The examiner provided that it 
was clear from interviewing the veteran that there were major 
psychiatric issues to be dealt with adequately before a 
useful neurologic examination could be conducted.  

According to the report of an August 1998 VA spine 
examination, the veteran was noted to wear a brace at times 
and to be using a cane that day.  He complained of pain, 
stiffness, weakness, fatigability and lack of endurance.  The 
veteran said that his back pain was persistent and flared 
every week, resulting in a few minutes of sharp pain.  
Nothing specific brought on the pain or aggravated it.  
During the flares, he had more problems getting up and around 
and in normal daily activities.  The only medicine he took 
was Advil.  

On physical examination, the veteran had tenderness and 
soreness of the lower back.  He had pain with motion.  He 
flexed forward to 40 degrees, extended to neutral, and could 
bend and rotate to 25 degrees with pain throughout the range 
of motion.  He had some difficulties raising onto his toes 
and onto his heels.  The diagnosis was residual injury, 
lumbosacral spine with sciatica.  The conclusion was that 
certainly, flare-ups would "increase [sic]" his ability to 
function and do normal daily activities.  The exact extent 
and degrees could not be determined.  

The veteran was scheduled to undergo a radiographic 
examination and a neurological examination along with his 
spine examination.  However, the veteran was hostile with 
abusive language and threats and these exams were canceled.

The report of a January 1999 VA neurological examination 
provides that the veteran was being evaluated for low back 
disability and fibromyalgia.  The report provides that the 
examiner reviewed the veteran's claims file in detail.  The 
veteran reported that he had not worked since 1992.  He 
reported that at best he could walk about ten minutes, before 
having to stop due to low back pain radiating into his legs; 
lift five pounds; or walk only two steps.  He said that he 
was unable to negotiate a flight of stairs.  He reported 
flare-ups twice a week involving pain and a sensation of 
swelling in his knees, ankle, wrists, elbows and hips.  They 
lasted from one to several hours.  

On physical examination, the veteran's lumbar range of motion 
was extension to 10 degrees, tilting forward to 15 degrees, 
tilting right to 10 degrees and tilting left to 15 degrees.  
Movement was limited by the veteran stating that further 
movement would be painful.  The examiner did not appreciate 
increased muscle tone involving the low back, although the 
veteran did complain of percussion tenderness involving the 
low back region bilaterally from about L3 down to the coccyx.  
The examiner noticed that the veteran was able to stand on 
his toes and at one point was able to support his body weight 
while standing on the toes of his foot.  When questioned, the 
veteran provided no history of bladder or bowel function 
impairment. 

As an impression, the examiner concluded that the veteran had 
low back pain and flare-ups of pain, as well as pain of the 
diffuse joint areas at the same time.  Consequently, the 
examiner was unable to distinguish the disability due to the 
veteran's low back pain from the disability associated with 
his fibromyalgia.  On physical examination, the veteran did 
not have evidence of radiculopathy, or radicular distribution 
motor or sensory loss, suggesting that he did not have lumbar 
radiculopathy as a consequence of his service-connected low 
back injury.  Also, he did not have evidence of bowel or 
bladder dysfunction as a consequence of his service-connected 
low back injury.  

Addressing the etiology of the veteran's fibromyalgia, the 
examiner stated that it was possible that it was linked in 
some way to his service-connected low back condition, but 
that no support for such a contention could be found in the 
veteran's claims folder, including private treatment reports 
pertaining to fibromyalgia, his or service medical records.  

With respect to the disability that the veteran claimed to 
have in terms of being unable to walk stairs, walk more than 
ten minutes or lift more than five pounds, the examiner 
identified as a problem the fact that the veteran's motor 
findings on physical examination and his sensory examination 
were non-physiologic.  Consequently, the examiner provided an 
opinion that the veteran had a non-physiologic motor and 
sensory examination that was a consequence of his personality 
disorder.  Reviewing the veteran's past behavior, the 
examiner expressed the belief that the motor and sensory 
findings were most consistent with malingering, rather than 
any true motor or sensory deficit.  

Trying to summarize, the examiner stated that the belief that 
the veteran had consistent low back pain associated with his 
service-connected low back injury.  On examination, the 
examiner found that the veteran did not have physiologic or 
sensory loss that could be attributed to his low back pain.  
The veteran's low back pain was complicated by the presence 
of fibromayalgia.  The examiner expressed the belief that the 
veteran did have episodes where his joint discomfort flared.  
The examiner was unable to determine the extent of the 
veteran's physical disability, because his non-physiologic 
findings on both motor and sensory examination indicated that 
he was able to perform at a better level of functioning than 
he did on direct physical testing.  Consequently, the 
veteran's condition represented a complex interplay of his 
service-connected back injury, fibromyalgia and a personality 
disorder.  The examiner stated the belief that there was no 
basis for associating the veteran's fibromyalgia with his 
service-connected low back injury.  

Based on a thorough review of the evidence, the Board finds 
that an evaluation in excess of 40 percent is not warranted 
under the criteria set forth at Diagnostic Code 5293.  
Although the evidence of record demonstrated paravertebral 
muscle spasm of the lumbar spine, it is negative for an 
absent ankle jerk.  The most recent VA examination, conducted 
in January 1999, found that the veteran did not have lumbar 
radiculopathy or bowel or bladder dysfunction as a 
consequence of his service-connected low back injury.  The 
veteran's motor and sensory findings were most consistent 
with malingering, rather than any true motor or sensory 
deficit.  

The Board recognizes that the veteran has complained of 
radiating pain and abnormal sensations, and that some of 
these symptoms have been noted on examination.  However, the 
Board finds the January 1999 VA examination report is 
probative and credible evidence in the record with regard to 
neurological status.  It is based on a current examination, 
and provides a thorough review of the veteran's entire 
medical record and well-reasoned explanations for its 
conclusions.  

In addition, the Board finds that there is no evidence that 
higher than a 40 percent evaluation or additional 
compensation for the veteran's low back disability is 
warranted under sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca.  The Board 
recognizes the veteran's complaints of low back pain, 
weakness and flare-ups, as well as the objective evidence 
that such symptoms exist.  However, the Rating Schedule does 
not provide an evaluation higher than 40 percent for 
limitation of motion of the lumbar spine.  Diagnostic Code 
5292.  The Board finds that these complaints are adequately 
contemplated by the current 40 percent evaluation under 
Diagnostic Code 5293 for intervertebral disc syndrome.

Finally, the Board acknowledges that a March 1997 rating 
decision denied the issue of entitlement to additional 
compensation under 38 C.F.R. § 3.321(b).  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b) 
(1999).  "The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria.  First, the 
veteran's receipt of Social Security Disability benefits for 
discogenic and degenerative disorders of the back does not 
automatically mean that his low back disability warrants an 
evaluation in excess of 40 percent for VA purposes.  In the 
present case, the relevance of the favorable SSA 
determination is diminished by the fact that it is based on 
the veteran's non-service-connected cervical spine and left 
shoulder conditions as well as his service-connected low back 
disability.  

Moreover, the veteran has not shown that his service-
connected low back disability has required hospitalization 
since late 1992 and early 1993.  There is no documentary 
evidence in the claims file that the veteran's low back 
disability in and of itself results in economic harm beyond 
the degree of disability anticipated at his current 
evaluation of 40 percent under Diagnostic Code 5293.  The 
veteran has partially explained his permanent lack of 
employment since 1991 or 1992 by the fact that his employer 
was closed down.  Hence, the preponderance of the evidence is 
against a finding that his service-connected low back 
disability is exceptional in nature, or that it causes a 
marked interference with employment as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b).  As there is no objective evidence 
showing that his service-connected low back disability has a 
substantial impact upon his occupational abilities that is 
not otherwise accounted for by application of the rating 
schedule, an extraschedular evaluation is not for 
application.





ORDER

Service connection for PTSD is granted.  

Evidence of a well-grounded claim for service connection for 
left knee disability, secondary to service-connected low back 
disability, not having been received, the appeal is denied. 

An evaluation in excess of 40 percent for low back disability 
is denied. 



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

